Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-9 are pending.  
Priority
Instant application 16627241, filed 12/27/2019 claims benefit as follows:

    PNG
    media_image1.png
    98
    396
    media_image1.png
    Greyscale
.
The foreign document is not in English, therefore the 12/27/2018 is granted.

Information Disclosure Statement
	All references from the IDS received 12/27/2019 have been considered unless marked with a strikethrough.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
US-20180187303 (“the ‘303 publication”, filed on 12/30/2016) is close art.  
The ‘303 publication teaches a genus such as:

    PNG
    media_image2.png
    295
    254
    media_image2.png
    Greyscale
.
In this case, L is also taught to be an anionic compound that can be bidentate (see for example [0113]-[0115].  The ‘303 publication teaches lanthanides ([0010]-[0025] for example.  The ‘303 publication teaches species at [0258]-[0260].  Further, R2-R4 can be hydrogen such that the cyclopentadienyl ring is not substituted (see examples in [0258] as well.  The ‘303 publication teaches the utility of vapor deposition (title for example).  Further, the ‘303 publication teaches carrier gas and reactant gas ozone for example (claim 7).  The ‘303 publication teaches a chamber at least at [0270].
The ‘303 publication fails to teach the overlapping anionic ligand that is bidentate.
US-20070122947 (“the ‘947 publication”) teaches alternative anions.  For example, the ‘946 publication teaches the anionic ligand:

    PNG
    media_image3.png
    115
    289
    media_image3.png
    Greyscale
.  

Thus, the claims and the art are distinct and there is no nexus arriving at the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	No claims allowed.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.